UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1873


In re: JOSEPH D. KEMP,

                    Petitioner.



            On Petition for Writ of Mandamus. (1:19-cv-00080-TSK-MJA)


Submitted: March 31, 2022                                         Decided: April 13, 2022


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Joseph D. Kemp, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph D. Kemp petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 28 U.S.C. § 2241 petition. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that, by order entered on December 28, 2021, the district court accepted the magistrate

judge’s report and recommendation and denied the petition. Accordingly, because the

district court has recently decided Kemp’s case, we deny the mandamus petition as moot.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                             2